Citation Nr: 1723285	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-14 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1983 to June 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board previously remanded this claim in October 2013 and April 2016 for further development. As discussed in these prior Board decisions, the appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

In January 2017, Erie VAMC reported the Veteran failed to attend his scheduled VA examination. Erie VAMC reported that the Veteran wanted to withdraw his claim. In February 2017, VA informed the Veteran by letter that if he wished to withdraw his claim, it must be done in writing. As VA has not received written request to withdraw his claim, and the Veteran's representative submitted a May 2017 brief in support of the Veteran's claim, the Board will proceed with adjudication.


FINDINGS OF FACT

The preponderance of the evidence does not support the Veteran's acquired psychiatric disorder, to include bipolar disorder, PTSD, and depression, is etiologically related to service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, and depression, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied its duty to notify. November 2009 and July 2010 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds VA has satisfied its duty to assist. VA obtained the records reported by the Veteran. VA scheduled examinations in October 2010, March 2014, and January 2017.  The Veteran did not appear for these examinations. In fact, when he was contacted in connection with the January 2017 examination, he reportedly refused to come in.

VA regulations provide that individuals for whom examinations have been authorized and scheduled are required to report for such examinations, and that there are consequences of a claimant's failure to attend scheduled medical examinations without good cause. 38 C.F.R. §§ 3.326 (a), 3.655. Specifically, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  The Veteran was advised of such in a March 2017 supplemental statement of the case.

VA sent letters in October 2013, December 2013, and October 2016 requesting additional details of the Veteran's reported in-service stressors to assist the Veteran in verifying the events. The Veteran did not respond to these letters with additional details of his in-service stressors. While VA has a statutory duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190 (1991).

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In addition, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A review record establishes that the Veteran has been diagnosed as having bipolar, depression, and PTSD. He contends that acquired psychiatric disability, however it is diagnosed, is the result of traumatic incidents he witnessed in service.

Service treatment records are essentially negative for complaints, treatment, or diagnosis of a chronic psychiatric disorder.  There is no record of a service discharge examination.  There is a single notation in January 1987 indicating that the Veteran was seen by a social worker attached to Family Outreach.  Reference was made to Air Force Regulation 160-38, which relates to a domestic situation.  No follow-up was recommended.   In short, there is no evidence of a chronic psychiatric disorder during active service.  The Veteran does not argue the contrary. 

Nevertheless, the Board finds the evidence is in equipoise as to whether there is a verified in-service stressor.  In an August 2010 memo, VA conceded the Veteran's in-service stressor, stating the Veteran's report that he cleaned up after a May 1987 plane crash at Carswell Air Force Base (AFB) to be consistent with the place and circumstances of the Veteran's service.  In the April 2016 Board decision, VA noted evidence the Veteran was stationed in Germany in May of 1987, and requested further details of the in-service stressor.  As no further information was provided, the Board finds the evidence is in equipoise as to whether there is a verified in-service stressor. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board must now determine whether medical evidence establishes a nexus between the Veteran's acquired psychiatric disorder and the in-service stressor/event.  The preponderance of the evidence weighs against this aspect of his claim.  

In July 2009, the Veteran reported psychiatric symptoms after his father passed away. He also reported experiencing flashbacks due to trauma he experienced in the Air Force. In his January 2010 notice of disagreement, the Veteran reported service caused his PTSD and depression. Reference was made to witnessing a suicide and cleaning up dead bodies and body parts after a plane crash at Carswell AFB. A similar statement was made in March 2010. In April 2012, the Veteran reported recurring memories from all the death and destruction he witnessed as a police officer. 

In September 2016, the Veteran reported being haunted by events he witnessed while serving in the military and during his service in the police force in Texas.  He mentioned witnessing "brain tissue scattered on the ground" in the aftermath of a superior who killed himself, witnessing gruesome crime scenes while serving as a police officer in Texas, and witnessing decapitated victims in the aftermath of a car crash when he was 8 years old.  In January 2017, after failing to appear for a VA examination, the Erie VAMC reported the Veteran wanted to withdraw his claim.  Erie VAMC reported the Veteran said his PTSD was not related to his service.

The Veteran is competent to report events that occurred in service and psychiatric symptoms. His statements regarding in-service stressors he experienced and his current psychiatric symptoms are similarly credible.  However, the Veteran is not competent to diagnose or provide a nexus opinion as to the etiology of his psychiatric symptoms, as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is also important to note that the Veteran has claimed to have experienced any chronic psychiatric symptoms in service or for many years thereafter.  

As stated previously, the Veteran has been diagnosed with bipolar, depression, and PTSD throughout the appeal period. The examiners generally have not opined on the nature and etiology of the Veteran's acquired psychiatric disorders. 
In a July 2016 VA behavioral health progress note, the examiner gave an assessment of bipolar disorder, mixed type, with psychotic features; PTSD, chronic (related to violent deaths witnessed as police officer); and alcohol dependence- in remission.  The Veteran served as a police officer both in service and after service. He also reported experiencing numerous other traumatic events, such as the death of his father and witnessing a gruesome car accident scene at 8 years old. Given the relative ambiguous nature of the opinion, the Board assigns it little probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board emphasizes that the purpose of the scheduled VA examination was to determine the nature and etiology of his psychiatric disorder.  As the Veteran did not attend the scheduled VA examinations, at which nexus opinions would have been provided, the Board must determine if there is medical evidence within the treatment notes to establish a nexus between the Veteran's acquired psychiatric disorder and service. See 38 C.F.R. § 3.655.  Those notes fail to provide sufficient evidence to decide the claim.

The Board is sympathetic to the stressors and symptoms the Veteran has experienced, but the Board is required to evaluate whether medical evidence supports a nexus between his psychiatric symptoms and service. The Board cannot make its own medical conclusion, but must rely on medical opinions that are supported by the record. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). There is not an adequate medical opinion of record for the Board to give probative weight.  

The preponderance of the evidence is against the claim, so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). For these reasons, the Veteran's claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, and depression is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, and depression is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


